      Case 4:14-cr-00114-DPM Document 913 Filed 09/08/20 Page 1 of 2



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

UNITED STATES OF AMERICA                                      PLAINTIFF

v.                      No. 4:14-cr-114-DPM-17

ARTY RUSS PORTER
Reg. No. 20260-111                                         DEFENDANT

                                ORDER
     Porter    moves    for   immediate     release   under    18      U.S.C.
§ 3582(c)(l)(A)(i) based on the ongoing COVID-19 pandemic and the

risk it presents to his health if he contracts it. He says he asked the
warden for release and did not receive a response within thirty days.
Doc. 886 at 3. He therefore can seek relief from this Court. 18 U.S.C.
§ 3582(c)(l)(A).

     Porter's motion fails on the merits. He's a white male in his late-
forties with a heart condition and high blood pressure. His concerns
are therefore understandable. But Porter has served slightly more than
half of his eleven-year sentence, which was a downward variance from
his career offender advisory Guidelines range.         Reducing Porter's
sentence by another four years would not promote respect for the law,
provide just punishment, reflect the seriousness of his offense, or
adequately deter him and others. All material things considered, the
statute's remedy- reducing Porter's sentence to time served-is not
      Case 4:14-cr-00114-DPM Document 913 Filed 09/08/20 Page 2 of 2



appropriate in this case. 18 U.S.C. §§ 3582(c)(l)(A)(i) & 3553(a).     His
motion, Doc. 886, is therefore denied.
     So Ordered.

                                                   v'
                                  D.P. Marshall Jr.
                                  United States District Judge




                                   -2-
